                      IN THE UNITED STATES DISTRICT COURT FOR THE
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 MARIA RICHARD,                                          )
                                                         )
                     Plaintiff,                          )
                                                         )
                     v.                                  ) Case No. 18 C 06517
                                                         )
 BOYCE WATKINS and LAWRENCE                              ) Judge Joan H. Lefkow
 WATKINS,                                                )
                                                         )
                     Defendants.                         )

                                          OPINION AND ORDER

         Defendants Boyce Watkins and Lawrence Watkins move to dismiss Plaintiff Maria

Richard’s Second Amended Complaint. The motion [46] is granted in part and denied in part. 1

                                              BACKGROUND 2

         In 2012, Maria Richard began working as a freelance blogger for Your Black World

Network LLC, a company owned by Boyce Watkins that created online content tailored to the

African-American community. (Dkt. 43 ¶ 6.) In September of that year, Richard also began

managing Boyce’s career. 3 (Id. ¶ 8.) In 2015, Richard and Boyce decided to form a business

venture that would provide clients online training in finance and entrepreneurship. (Id. ¶¶ 9-10.)




         1
         This court has jurisdiction under 28 U.S.C. § 1332 because Richard alleges she is a citizen of
Alabama and defendants are citizens of Illinois. Venue is proper under 28 U.S.C. § 1391(b) because
defendants reside in this district and plaintiff’s claims arise from events that occurred in this district.
         2
           The following recitation of facts is taken from the well-pleaded allegations in Richard’s second
amended complaint, which facts are presumed true for purposes of this motion. See Active Disposal, Inc.
v. City of Darien, 635 F.3d 883, 886 (7th Cir. 2011).
         3
             The court will generally refer to each defendant by his first name to distinguish them from each
other.


                                                        1
They called the venture the “Black Wealth Bootcamp,” and accepted their first cohort of students

in July 2015. (Id. at ¶ 11.)

        Richard, Boyce, and Boyce’s brother Lawrence formed an Illinois limited liability

company called The Black Wealth Bootcamp LLC in February 2016. (Id. ¶¶ 12-15.) Each of

them held a one-third equity interest in the LLC, although they agreed that profits would be

divided with 72% to Boyce, 18% to Richard, and 10% to Lawrence. (Id. ¶ 13.) The parties

drafted an operating agreement for the LLC, but no written agreement was ever signed. (Id. ¶14.)

        Richard had a number of responsibilities with the Bootcamp, including “managing the

online platforms, assisting with selling the online offerings, enrolling participants, resolving

customer service issues, and creating the PowerPoint presentations” for lectures that Boyce gave.

(Id. ¶ 15.) She invested considerable time in the business and fulfilled all of her agreed-upon

obligations. (Id. ¶¶ 15, 39.)

        Roughly contemporaneously with the start of the Bootcamp, in 2015 and 2016, the

Watkins brothers also launched a number of ventures on their own that competed with the

Bootcamp. (Id. ¶¶ 18, 19.) These included The Black Business School, The Black Wealth

Academy, The Black Wealth Calendar, and others. (Id.) The Bootcamp’s classes were added to

The Black Business School’s platform. (Id.) In 2016, Richard complained to Boyce about

confusion he was creating with these similarly-named business ventures. (Id. ¶¶ 19, 20.)

        The Bootcamp was initially profitable. (Id. ¶ 16.) In 2017, however, the Watkins brothers

stripped it of its assets and used the Bootcamp student list to recruit participants to their other

ventures. (Id. ¶¶ 16, 21-22.) The Watkins brothers spent Bootcamp money on Facebook

advertisements for their other ventures, outspending advertisements for the Bootcamp by almost

7000%. (Id. ¶ 24.) Throughout this time, they maintained complete control over the financial




                                                   2
accounting for both the Bootcamp and their other ventures and did not pay Richard her share of

the profits for the Bootcamp. (Id. ¶¶ 17, 25.)

        In addition to the problems with the Bootcamp, Richard also raises claims related to a

video she posted on YouTube in December 2015. On Boyce’s instruction, Richard posted a

video on Boyce’s YouTube channel criticizing a non-party named Umar Johnson. (Id. ¶¶ 28-30.)

Boyce subsequently posted two videos, one in December 2017 and one in December 2018,

claiming that “he ‘did not give [Richard] the green light’ to make the video about Umar

Johnson” and “Maria attacked Umar on my channel.” (Id. ¶¶ 30, 32.) Boyce also posted a

comment on YouTube related to his December 2018 video in which he again said Richard

“attack[ed]” Umar Johnson and that he “had no idea she was using [Boyce’s] YouTube channel

to launch a personal vendetta.” (Id. ¶ 34.) Finally, in January 2019, Boyce wrote in a YouTube

comment under the alias “Listory 101” that he “did not want to work with her [i.e., Richard]

anymore, not only because he was upset about her possibly cheating, but also because he felt she

was not doing her job at an adequate level and was not a good business partner.” (Id. ¶ 33.)

        Richard sued, bringing claims of breach of contract, unjust enrichment, breach of

fiduciary duty, and conversion against both brothers. Richard also bring claims of defamation

per se and per quod against Boyce alone. The Watkins brothers move to dismiss Richard’s

complaint in its entirety for failing to state a claim.

                                        LEGAL STANDARD

        A motion to dismiss under Rule 12(b)(6) challenges a complaint for failure to state a

claim upon which relief may be granted. In ruling on a Rule 12(b)(6) motion, the court accepts as

true all well-pleaded facts in the plaintiff’s complaint and draws all reasonable inferences

therefrom in the plaintiff’s favor. Active Disposal, Inc. v. City of Darien, 635 F.3d 883, 886 (7th




                                                    3
Cir. 2011); Dixon v. Page, 291 F.3d 485, 486 (7th Cir. 2002). To survive a Rule 12(b)(6) motion,

the complaint must not only provide the defendant with fair notice of a claim’s basis but must

also establish that the requested relief is plausible on its face. See Ashcroft v. Iqbal, 556 U.S.

662, 678, 129 S. Ct. 1937 (2009); Bell Atl. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955

(2007). The allegations in the complaint must be “enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555. At the same time, the plaintiff need not plead legal

theories; it is the facts that count. Hatmaker v. Mem'l Med. Ctr., 619 F.3d 741, 743 (7th Cir.

2010); see also Johnson v. City of Shelby, 574 U.S. 10, 135 S. Ct. 346 (2014) (per curiam)

(“Federal pleading rules call for a short and plain statement of the claim showing the pleader is

entitled to relief; they do not countenance dismissal of a complaint for imperfect statement of the

legal theory supporting the claim asserted”).

                                            ANALYSIS

I.     Count I: Breach of Contract

        Richard’s first claim is for breach of contract. “To state a claim for breach of contract

under Illinois law, a plaintiff must allege four elements: ‘(1) the existence of a valid and

enforceable contract; (2) substantial performance by the plaintiff; (3) a breach by the defendant;

and (4) resultant damages.’” Jokich v. Rush Univ. Med. Ctr., No. 18 C 7885, 2019 WL 1168106,

at *5 (N.D. Ill. March 13, 2019) (quoting Reger Dev., LLC v. Nat’l City Bank, 592 F.3d 759, 764

(7th Cir. 2010)). The elements are the same whether the contract is written or oral. Mission

Measurement Corp. v. Blackbaud, Inc., 287 F. Supp. 3d. 697, 715 (N.D. Ill. 2017) (citing Sheth

v. SAB Tool Supply Co., 990 N.E.2d 738, 754, 2013 IL App (1st) 110156.

       Defendants argue, in a generally conclusional fashion, that Richard has failed to allege

any of these elements. (Dkt. 46 at 5.) To the contrary, Richard alleges an oral agreement to form




                                                  4
a business venture and split the profits in a specific way, an allegation whose plausibility is

bolstered by the facts that the parties formed an LLC to house the venture, pursued the venture at

significant length, and no other agreement purportedly governs the venture. Richard further

alleges that she performed her obligations under the oral agreement, including “managing online

platforms, assisting with selling the online offerings, enrolling participants, resolving customer

service issues, and creating the PowerPoint presentations for all the lectures presented by

Defendant Boyce.” (Dkt. 43 ¶¶ 15, 39.) She also alleges a breach in that defendants refused to

pay her share of the profits. Those allegations are sufficient to state a claim for breach of

contract.

II.    Count II: Unjust Enrichment

       Richard’s second claim is for unjust enrichment. “In Illinois, ‘[t]o state a cause of action

based on a theory of unjust enrichment, a plaintiff must allege that the defendant has unjustly

retained a benefit to the plaintiff's detriment, and that defendant's retention of the benefit violates

the fundamental principles of justice, equity, and good conscience.’” Cleary v. Philip Morris

Inc., 656 F.3d 511, 516 (7th Cir. 2011) (quoting HPI Health Care Servs., Inc. v. Mt. Vernon

Hosp., Inc., 545 N.E.2d 672, 679, 131 Ill. 2d 145 (Ill. 1989)). “[T]he plaintiff must show either

that (1) a benefit that should have been given to the plaintiff was mistakenly given to the

defendant instead; (2) the defendant obtained a benefit through some type of wrongful conduct;

or (3) the plaintiff had a better claim to the benefit than the defendant for some other reason.”

Axis Hospitality, Inc. v. Hanson, No. 08 C 7212, 2010 WL 431662, at *6 (N.D. Ill. Feb. 1, 2010)

(citing HPI Health Care Servs., 545 N.E.2d at 679).

       Defendants again argue conclusionally that Richard’s complaint fails to plead the

elements of an unjust enrichment claim. (Dkt. 46 at 7.) As indicated above, federal procedure




                                                   5
does not require pleading elements of a cause of action but only facts sufficient to permit an

inference that the elements could be established. Richard’s unjust enrichment claim is essentially

that defendants wrongfully obtained a benefit by withholding her agreed-upon share of profits.

(Dkt. 43 at 43.) The claim thus is pleaded as an alternative to her breach of contract claim, as is

proper. Cohen v. Am. Sec. Ins. Co., 735 F.3d 601, 615 (7th Cir. 2013) (“A plaintiff may plead as

follows: (1) there is an express contract, and the defendant is liable for breach of it; and (2) if

there is not an express contract, then the defendant is liable for unjustly enriching himself at my

expense”); Miszczyszyn v. JPMorgan Chase Bank, N.A., No. 18-CV-3633, 2019 WL 1254912, at

*4 (N.D. Ill. Mar. 19, 2019). The motion to dismiss Count II is denied.

III.     Count III: Breach of Fiduciary Duty

         Richard’s third claim is that defendants breached fiduciary duties owed to her as co-

members of The Black Wealth Bootcamp LLC by dissipating the company’s assets and usurping

corporate opportunities. (Dkt. 43 at 8.) Under Illinois law, to establish a breach of fiduciary duty

claim, Richard must show that (1) a fiduciary duty existed, (2) the duty was breached; and (3) the

breach proximately caused damages. Gross v. Town of Cicero, 619 F.3d 697, 709 (7th Cir.

2010).

         Defendants first argue that Richard has failed to plead sufficient facts showing defendants

owed her fiduciary duties. (Dkt. 46 at 6.) But the allegation that all parties were co-members of

an Illinois LLC is sufficient. Illinois law provides that members of an LLC owe each other and

the company duties of loyalty and care. 805 Ill. Comp. Stat. Ann. § 180/15-3(a).

         Defendants next argue that they could not have violated those duties by forming

competing ventures when such ventures were launched “within months of creating Bootcamp.”

(Dkt. 46 at 6.) This alleged timing makes no difference to liability. See id. § 180/15-3(b)(3) (duty




                                                   6
of loyalty includes obligation “to refrain from competing with the company in the conduct of the

company's business before the dissolution of the company”); Mullaney Wells & Co. v. Savage,

402 N.E.2d 574, 580, 78 Ill. 2d. 534 (Ill. 1980) (“[I]t is a breach of fiduciary obligation for a

person to seize for his own advantage a business opportunity which rightfully belongs to the

corporation by which he is employed”). Thus, defendants’ motion to dismiss Count III is denied.

IV.    Count IV: Conversion

       Richard’s fourth claim is for conversion. To establish a claim for conversion a plaintiff

must prove (1) her right to the subject property, (2) her unconditional right to immediate

possession of the property, (3) her demand for possession, and (4) the defendant’s wrongful and

unauthorized assumption of control or ownership over the property. Loman v. Freeman, 890

N.E.2d 446, 461, 229 Ill. 2d 104 (Ill. 2008). When money is at issue, an action for conversion

may be maintained “where the converted funds are capable of being described, identified, or

segregated in a specific manner.” Bill Marek's The Competitive Edge, Inc. v. Mickelson Grp.,

Inc., 806 N.E.2d 280, 287, 346 Ill. App. 3d 996 (Ill. App. Ct. 2004).

       The damages Richard seeks via this claim are the same as those she seeks in her first

three claims: namely, her putative share of the profits of the company. (Dkt. 43 at 8-9.) Her

conversion claim thus is duplicative of her breach of contract and unjust enrichment claims, and

is subject to dismissal on that basis. TABFG, LLC v. Pfeil, No. 08 C 6979, 2009 WL 3617514, at

*4 (N.D. Ill. Oct. 28, 2009).

       Moreover, Richard’s complaint does not plausibly allege that she has an immediate right

to the profits. She does not allege, for example, that the members of the LLC agreed to distribute

profits at any certain time or that such a distribution actually occurred. Id. (dismissing conversion

claim where plaintiff alleged that profits “should have been distributed” pursuant to a contract).




                                                  7
Absent such allegations, there is no reason to believe that the LLC’s profits do not remain

properly held by the company. Therefore, defendants’ motion to dismiss Count IV is granted.

V.     Counts V & VI: Defamation Per Se & Per Quod

       Finally, Richard brings claims of defamation per se and per quod against Boyce. To

establish a claim for defamation, a plaintiff must prove “the defendant made a false statement

about the plaintiff, the defendant made an unprivileged publication of that statement to a third

party, and that this publication caused damages.” Solaia Tech., LLC v. Specialty Publ'g Co., 852

N.E.2d 825, 839, 221 Ill. 2d 558 (Ill. 2006). A statement is defamatory per se where its harm is

“obvious and apparent on its face.” Id.; Eberhardt v. Morgan Stanley Dean Witter Trust FSB,

No. 00 C 3303, 2001 WL 111024 at *2-3 (N.D. Ill. February 2, 2001). There are five categories

of statements that are considered defamatory per se under Illinois law: statements that impute

“(1) commission of a criminal offense; (2) infection with a venereal disease; (3) inability to

perform or want of integrity in the discharge of duties of public office; (4) fornication or

adultery; or (5) words that prejudice a party in her trade, profession, or business.” Muzikowski v.

Paramount Pictures Corp., 322 F.3d 918, 924 (7th Cir. 2003) (citing Bryson v. News Am.

Publ’ns, Inc., 672 N.E.2d 1207, 1214-15, 174 Ill. 2d. 77 (Ill. 1996)).

       A claim of defamation per quod, in contrast, requires the plaintiff to plead extrinsic facts

to explain a statement’s defamatory meaning, as well as special damages. Doctor's Data, Inc. v.

Barrett, No. 10 C 03795, 2011 WL 5903508, at *9 (N.D. Ill. Nov. 22, 2011) (citing Bryson, 672

N.E.2d at 1229). “General allegations such as damages to one’s health or reputation, economic

loss, and emotional distress are insufficient.” Becker v. Zellner, 684 N.E.2d 1378, 1387, 292 Ill.

App. 3d 116 (Ill. App. Ct. 2006).




                                                  8
        A.      Defamation Per Se

        Richard alleges that Boyce defamed her in a comment posted to YouTube under the alias

“Listory 101,” in which he referred to himself in the third-person, stating he “did not want to

work with her [Richard] anymore, not only because he was upset about her possibly cheating,

but also because he felt she was not doing her job at an adequate level and was not a good

business partner.” (Dkt. 43 at 6.) Richard claims this statement was defamatory per se both

because it contains an allegation of adultery or fornication and because it harms her in her trade,

profession, or business. (Dkt. 56 at 8.)

        Boyce does not challenge the notion that the statement is defamatory but argues that

Richard’s complaint does not plausibly allege that “Listory 101” is Boyce’s alias. 4 (Dkt. 46 at

10.)

        The statement in question indicates on its face that it was made by a “business partner” of

Richard’s, which substantially limits the universe of potential speakers, and is contemporaneous

with Boyce’s posting of YouTube videos in which—Boyce does not contest—he discussed his

personal disputes with Richard. (See Dkt. 43 at ¶¶ 31-33.) Furthermore, Boyce’s motion does not

expressly deny that Listory 101 is his alias. Drawing all reasonable inferences in Richard’s favor,

she has sufficiently alleged that Boyce is responsible for the comment. Thus the motion to

dismiss Count VI is denied.




        4
        In his reply brief, Boyce also argues that these statements are susceptible to an innocent, non-
defamatory interpretation. (Dkt. 59 at 7.) Arguments raised for the first time in a reply are forfeited.
Amerson v. Farrey, 492 F.3d 848, 852 (7th Cir. 2007).



                                                    9
        B.      Defamation Per Quod

        In Count V, Richard brings a claim of defamation per quod against Boyce for a

December 2018 YouTube video in which he disavowed authorizing her to post a video critical of

a non-party named Umar Johnson on his (Boyce’s) YouTube channel. (Dkt. 43 at 5-6, 9.)

        As stated above, a plaintiff bringing a claim of defamation per quod must plead extrinsic

facts “explaining [the] defamatory meaning” of the statement in question and plead “special

damages with particularity.” Doctor's Data, 2011 WL 5903508, at *9. Boyce argues that

Richard’s claim fails on these grounds, and that it is time-barred. (Dkt. 46 at 8-10.)

        Richard provides no description of the video she posted related to Umar Johnson other

than quoting statements from Boyce that it was an “attack video.” 5 (Dkt. 43 at 6.) Richard also

provides no description of how Boyce’s alleged disavowal of the video was received by his

audience other than stating his disavowals in YouTube videos have been viewed over 100,000

times. (Dkt. 56 at 7; dkt. 43 at 9.) With respect to damages, Richard states only that “[a]s a direct

and proximate result” of Boyce’s statements, her “reputation has been greatly damaged” and she

has “suffered substantial financial damages” in excess of three million dollars. (Dkt. 43 at 9.)

        Richard’s allegations do not make clear how Boyce’s alleged statements harmed her

reputation—in other words, why it matters whether or not he disavowed her putative attack

video. See Anderson v. Vanden Dorpel, 667 N.E.2d 1296, 1303, 172 Ill. 2d 399, 416 (Ill. App.

Ct. 1996) (dismissing defamation per quod claim where plaintiff pleaded “no extrinsic facts

establishing that [defendant’s] alleged comment was interpreted as being defamatory”).

Furthermore, Richard’s conclusional allegation that she has suffered substantial financial

damages does not meet the special pleading requirement of a defamation per quod claim.


        5
         Richard’s complaint also contains a link to the video, which is approximately fifteen minutes
long. The court will not take upon itself the obligation to watch the video and interpret its import.


                                                   10
Imperial Apparel, Ltd. v. Cosmo's Designer Direct, Inc., 853 N.E.2d 770, 780, 367 Ill. App. 3d

48 (Ill. App. Ct. 2006) (damage allegations too general where plaintiffs claimed advertisement

published in the Chicago Sun-Times “humiliated and embarrassed” them), aff'd in relevant part,

882 N.E.2d 1011, 227 Ill. 2d 381 (Ill. 2008); Doctor’s Data, 2011 WL 5903508 (damage

allegations too general where plaintiff alleged that defendant’s statements damaged its business,

but did not allege it actually lost customers); Downers Grove Volkswagen, Inc. v. Wigglesworth

Imports, Inc., 546 N.E.2d 33, 38, 190 Ill. App. 3d 524 (Ill. App. Ct. 1989) (same). Thus the

motion to dismiss Count V is granted.

        For completeness, in the event Richard attempts to replead this claim, the court concludes

that it is also untimely to the extent it is based on Boyce’s statements in a December 2017

YouTube video. Defamation claims in Illinois are subject to a one-year statute of limitations. 6

735 ILCS 5/13-201. The operative complaint in this case was filed in April 2019. (Dkt. 43.)

Richard argues that her defamation claim relates back to her original complaint, filed in

September 2018, but the relation-back doctrine requires that the claim at issue arise “out of the

conduct, transaction, or occurrence set out—or attempted to be set out—in the original

pleading.” Fed. R. Civ. P. 15(c)(1)(B). Richard’s original complaint solely addresses defendants’

alleged failure to split the profits of the Bootcamp with her; it contains no defamation claim or

mention of the December 2017 video. (See dkt. 1.) The issues related to the Bootcamp enterprise




        6
           While the parties do not address this issue, it appears that a YouTube video is deemed published
for purposes of the statute on the date it is first posted, despite the fact that it remains available for
viewing after that date. “[W]here there is a single overt act from which subsequent damages may flow,
the statute begins to run on the date the defendant invaded the plaintiff’s interest and inflicted injury, and
this is so despite the continuing nature of the injury.” Troya Int'l, Ltd. v. Bird-X, Inc., No. 15 C 9785,
2017 WL 6059804, at *14 (N.D. Ill. Dec. 7, 2017) (quoting Blair v. Nevada Landing P’ship, 859 N.E.2d,
1188, 1193, 369 Ill. App. 3d 318 (Ill. App. Ct. 2006)).



                                                     11
and the issues related to the defamation claim do not arise out of the same conduct, transaction or

occurrence.

       On the other hand, Richard’s defamation claim is based in part on a December 2018

comment Boyce allegedly posted on YouTube disavowing her “attack video.” (Dkt. 43 at 6.)

That aspect of the claim is timely, although for the reasons stated above it is deficient in

substance, and so is dismissed without prejudice.

                                          CONCLUSION

       For the foregoing reasons, defendants’ motion to dismiss Counts I–III and VI is denied.

The motion to dismiss Counts IV and V is granted, without prejudice to repleading.




Date: December 3, 2019                                _______________________________
                                                      U.S. District Judge Joan H. Lefkow




                                                 12
